      Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 1 of 19




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Progressive Mountain Insurance
Company,
                                        Case No. 1:19-cv-01702
                        Plaintiff,
                                        Michael L. Brown
v.                                      United States District Judge

Judith Kaufman, Individually and
as Administrator of the Estate of
Sallie Kaufman; Tilly Mill Assisted
Living, LLC d/b/a Summer’s
Landing Tilly Mill; Saint Simons
Health Care, LLC; and Sharon
Youngblood,

                        Defendants.

________________________________/

                         OPINION & ORDER

     This insurance coverage dispute arises out of a wheelchair accident

involving Defendants Tilly Mill Assisted Living, LLC, Saint Simons

Health   Care,   LLC,    Sharon      Youngblood   (together,   “Tilly   Mill

Defendants”), and Judith Kaufman (Individually and as Administrator

of the Estate of Sallie Kaufman). Defendant Kaufman sued Tilly Mill

Defendants in state court for negligently causing the accident. Plaintiff
       Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 2 of 19




Progressive Mountain Insurance Company then brought this declaratory

action, claiming it is not required to provide coverage or a defense to Tilly

Mill Defendants for the state court lawsuit. Plaintiff and Tilly Mill

Defendants now cross-move for summary judgment. (Dkts. 35; 42.) The

Court grants Plaintiff’s motion and denies Tilly Mill Defendants’ motion.

I.   Background

     A.    The Accident

     Defendant Tilly Mill operates a personal care home called

Summer’s Landing. (Dkt. 35-3 ¶ 1.) Defendant Youngblood works there.

(Id. ¶ 3.) On February 14, 2016, Defendant Youngblood drove several

Summer’s Landing residents, including Sallie Kaufman (“Sallie”), to

church in a passenger van. (Id. ¶¶ 2, 7.) Defendant Youngblood parked

the van in the church parking lot. (Id. ¶ 10.) Sallie was confined to a

wheelchair. (Id. ¶ 8.) The van had a wheelchair lift, which allowed her

to enter and exit the vehicle. (Dkt. 47 ¶ 6.)

     When church services concluded, a church volunteer wheeled Sallie

back to the van. (Dkt. 35-3 ¶¶ 9, 11.) She could not board immediately

because other residents were being strapped into the vehicle or were

otherwise ahead of her in the boarding process. (Id. ¶¶ 10–11; Dkts. 37



                                     2
      Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 3 of 19




at 23–25; 38 at 30–34.) As she waited, the volunteer wheeled her into a

sunny area behind the van to keep her warm. (Dkts. 35-3 ¶ 14; 47 ¶ 15.)

No one told the volunteer to do this. (Dkt. 35-3 ¶ 15.) The volunteer left

Sallie there without securing the brakes on her wheelchair. (Id. ¶ 16.)

Because the brakes were not secure, Sallie’s wheelchair rolled across the

parking lot and struck a curb. (Id. ¶ 17.) She fell out of the wheelchair

and sustained injuries as a result. (Id. ¶¶ 17, 19.)

     B.     The Insurance Policy

     At the time of the accident, the van was insured under a

Commercial Auto policy (“Policy”) issued by Plaintiff to Defendant Saint

Simons.     (Id. ¶¶ 4–6; 42-1 ¶ 22.)       The Policy includes the following

coverage:

                  PART I – LIABILITY TO OTHERS

     Insuring Agreement – Liability to Others

     Subject to the Limits of Liability, if you pay the premium for
     liability coverage for the insured auto involved, we will pay
     damages, other than punitive or exemplary damages, for
     bodily injury, property damage, and covered pollution
     cost or expense, for which an insured becomes legally
     responsible because of an accident arising out of the
     ownership, maintenance or use of that insured auto. . . .

     We will settle or defend, at our option, any claim or lawsuit
     for damages covered by this Part I.


                                       3
       Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 4 of 19




(Dkt. 1-1 at 12.) The Policy also includes a notice provision, which states:

“A person seeking coverage must . . . promptly call us to notify us about

any claim or lawsuit and send us any and all legal papers relating to any

claim or lawsuit.” (Id. at 7.) The Policy is clear that Plaintiff “may not

be sued unless there is full compliance with all the terms of this policy.”

(Id. at 29.)

      C.       The State Court Lawsuit

      On December 22, 2017, Defendant Kaufman filed a state court

action against Tilly Mill Defendants for negligently causing Sallie’s

wheelchair accident. (Dkts. 1-2; 35-3 ¶ 19.) Defendant Youngblood was

served on January 12, 2018, and filed an answer on February 9, 2018.

(Dkt. 35-3 ¶¶ 20, 22.) Defendants Tilly Mill and Saint Simons filed an

answer by special appearance on February 9, 2018, and filed an

acknowledgment of service a few weeks later. (Id. ¶¶ 22, 24.) Tilly Mill

Defendants did not tell Plaintiff about the lawsuit until July 19, 2018.

(Id. ¶ 26.) Plaintiff was unaware of the case until then. (Id. ¶ 27.)

      D.       Procedural History

      Plaintiff filed this federal action in April 2019, seeking a declaration

that Plaintiff “is not obligated to provide coverage, indemnity, or a


                                      4
       Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 5 of 19




defense to [Tilly Mill Defendants] under [the Policy] for the claims

asserted by [Defendant] Kaufman arising out of the February 14, 2016

incident.” (Dkt. 1 at 16.) Plaintiff says this declaration is warranted

because (1) Tilly Mill Defendants failed to provide Plaintiff with “prompt”

notice of Defendant Kaufman’s lawsuit in violation of the Policy’s notice

requirement (Count 1); and (2) Sallie’s wheelchair accident did not

“arise out of the ownership, maintenance or use” of the insured van and

thus falls outside the scope of the Policy (Count 2). (Dkt. 1 at 12–14.) In

early 2020, the parties filed cross-motions for summary judgment on both

claims. (Dkts. 35; 42.)1

II.   Legal Standard

      Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material if

“it might affect the outcome of the suit under the governing law.”

W. Grp. Nurseries, Inc. v. Ergas, 167 F.3d 1354, 1360 (11th Cir. 1999).


1The complaint also asserts a third ground for Plaintiff’s requested relief
(Count 3) but the parties do not clearly seek summary judgment on that
ground and it is irrelevant to this Order. (Dkt. 1 at 14–15.)

                                     5
      Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 6 of 19




A factual dispute is genuine “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id. at 1361.

     The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is

no genuine dispute as to any material fact. Hickson Corp. v. N. Crossarm

Co., 357 F.3d 1256, 1260 (11th Cir. 2004). A moving party meets this

burden by “showing—that is, pointing out to the district court—that

there is an absence of evidence to support the nonmoving party’s case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The movant, however,

need not negate the other party’s case. Id. at 323.

     Once the movant has adequately supported its motion, the

nonmoving party then has the burden of showing that summary

judgment is improper by coming forward with “specific facts” showing a

genuine dispute. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). Ultimately, there is no “genuine issue for trial”

when “the record taken as a whole could not lead a rational trier of fact

to find for the non-moving party.” Id. “[T]he mere existence of some

alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is



                                    6
       Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 7 of 19




that there be no genuine issue of material fact.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247–48.

     Throughout its analysis, the court must “resolve all reasonable

doubts about the facts in favor of the non-movant, and draw all justifiable

inferences in his or her favor.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112,

1115 (11th Cir. 1993). “It is not the court’s role to weigh conflicting

evidence or to make credibility determinations; the non-movant’s

evidence is to be accepted for purposes of summary judgment.” Mize v.

Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996).

III. Discussion

     A.    The Policy’s Notice Requirement (Count 1)

     Count 1 claims the Policy provides no coverage for the state court

lawsuit because Tilly Mill Defendants failed to promptly tell Plaintiff

about the lawsuit in violation of the Policy’s notice requirement. “Under

Georgia law, notice provisions expressly made conditions precedent to

coverage are valid and must be complied with unless there is a showing

of justification.”   OneBeacon Am. Ins. Co. v. Catholic Diocese of

Savannah, 477 F. App’x 665, 670 (11th Cir. 2012). In other words, “when

an insurance policy includes a notice requirement as a condition



                                     7
        Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 8 of 19




precedent to coverage, and when the insured unreasonably fails to timely

comply with the notice requirement, the insurer is not obligated to

provide a defense or coverage.” Forshee v. Employers Mut. Cas. Co., 711

S.E.2d 28, 31 (Ga. Ct. App. 2011). “Issues about the adequacy of notice

or the merit of an insured’s alleged justification are generally ones of fact,

but in a particular case a court may rule on them as a matter of law.”

Catholic Diocese of Savannah, 477 F. App’x at 671. “The insured has the

burden of showing justification for a delay in providing notice.” Id. at

670.

            1.    Whether the Notice Requirement is a Condition
                  Precedent

       The Policy here includes the following notice provision: “A person

seeking coverage must . . . promptly call us to notify us about any claim

or lawsuit and send us any and all legal papers relating to any claim or

lawsuit.” (Dkt. 1-1 at 7.) This requirement is a condition precedent to

coverage because the Policy says Plaintiff “may not be sued unless there

is full compliance with all the terms of this policy.” (Id. at 29); see

Progressive Mountain Ins. Co.. v. Bishop., 790 S.E.2d 91, 94 (Ga. Ct. App.

2016) (a “notice provision . . . creates a condition precedent to coverage”

if the policy states “[w]e may not be sued unless there is full compliance


                                      8
       Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 9 of 19




with all the terms of this policy”); Lankford v. State Farm Mut. Auto. Ins.

Co., 703 S.E.2d 436, 438–39 (Ga. Ct. App. 2010) (policy “required notice

as a condition precedent to recovery of insurance benefits” where it said

“there is no right of action against [the insurer] until all the terms of this

policy have been met”). Tilly Mill Defendants must therefore “show that

[they] complied with the notice provision or demonstrate justification for

failing to do so.” Bishop, 790 S.E.2d at 95.

            2.    Whether Tilly Mill Defendants Complied with the
                  Notice Requirement

     No reasonable jury could find that Tilly Mill Defendants complied

with the notice provision here. The Policy required “prompt[]” notice of

the state court lawsuit. “Georgia precedent shows that ‘prompt’ has the

same meaning as terms like ‘as soon as practicable’ and ‘immediate.’”

State Farm Fire & Cas. Co. v. LeBlanc, 494 F. App’x 17, 22 (11th Cir.

2012). When used as an adjective, “prompt” also “denotes responding

instantly or immediately.” Id. The notice here cannot be described as

any of these things. It is undisputed that Till Mill Defendants did not

tell Plaintiff about the underlying lawsuit until July 19, 2018. That was

almost seven months after the suit was filed, more than six months after

Defendant Youngblood was served with the complaint, and more than


                                      9
      Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 10 of 19




five months after Tilly Mill Defendants filed answers to the complaint.

(Dkt. 35-3 ¶ 28.) “Courts applying Georgia law have held delays of four

months to one year preclude recovery as a matter of law.” Johnson

Landscapes, Inc. v. FCCI Ins. Co., 2015 WL 10891934, at *9 (N.D. Ga.

Feb. 13, 2015); see 105 R.R. St., LLC v. Great Lakes Reinsurance (UK)

SE, 2016 WL 9454412, at *3 (N.D. Ga. Dec. 21, 2016) (“Courts applying

Georgia law hold that unexcused delays as short as three months

preclude recovery as a matter of law.”). The delay here falls well within

that range.

     Tilly Mill Defendants cite a $1 million “demand letter” that

Defendant Kaufman sent Plaintiff and two other insurance companies

for potential claims arising out of Sallie’s wheelchair accident. But that

letter was sent almost three months before the underlying lawsuit was

filed, did not include any litigation papers, and expressly sought to

“resolve th[e] matter” to avoid a lawsuit. (Dkt. 44-1 at 133–137.) Under

these circumstances, no reasonable juror could say the letter notified

Plaintiff of Defendant Kaufman’s lawsuit.




                                    10
      Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 11 of 19




           3.    Whether Tilly Mill Defendants’ Noncompliance
                 was Justified

     Tilly Mill Defendants have also failed to establish a reasonable

justification for their noncompliance with the notice provision. They say

their untimely notice is “excused” because (1) Plaintiff “denied coverage”

in an October 2017 letter and (2) this “induced the parties to think there

was no coverage, and that contacting [Plaintiff] would be futile.” (Dkt. 40

at 2, 9, 14.) No reasonable jury could agree.

     Plaintiff sent the October 2017 letter in response to Defendant

Kaufman’s $1 million demand. (Dkt. 51-1 at 140.) The letter did not

deny coverage. It simply said that, “[b]ased upon the information” of

which Plaintiff was aware, Plaintiff was “unable to accept [the $1 million]

demand at this time.” (Id. (emphasis added).) The letter explained that

“the alleged liability of Saint Simon, LLC is doubtful,” that “there is a

real question as to whether this claim would even be covered under

[Plaintiff’s] policy,” and that Plaintiff was “unaware of whether Saint

Simon, LLC is insured under a commercial general liability policy issued

by another insurance company.” (Id. (emphasis added).) The letter also

noted that Defendant Kaufman sent her $1 million demand to several

insurance companies and that Plaintiff was “unable to respond with any


                                    11
      Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 12 of 19




offer at this time because” it was “unclear what portion of the demand

you are making against [Plaintiff].” (Id.) The letter requested specific

additional information “[i]f you are making a full demand upon

[Plaintiff].” (Id.) Plaintiff ended the letter by reiterating its openness to

further dialogue: “If there is additional information you would like us to

consider, please feel free to pass it along to [us]. In the meantime, we are

unable to respond to your demand any further at this time.” (Id.)

     In sum, the letter reasonably explained that Plaintiff could not

immediately agree to comply with Defendant Kaufman’s demand because

(1) it was unclear what that demand even was, (2) Plaintiff needed more

information, (3) the parties involved might have other insurance, and

(4) it was unclear whether the Policy covered the accident. The letter did

not deny a claim for coverage. And it certainly did not give Defendants

license to ignore the Policy’s notice requirement or any other condition

precedent to coverage. If anything, the letter sought to engage with the

parties further. Indeed, Plaintiff’s claims specialist (who wrote the letter)

testified that he never denied coverage before the lawsuit and that he

requested additional information from Defendants both before and after

the letter was sent. (Dkt. 39 at 10, 22–34.) He also engaged counsel to



                                     12
      Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 13 of 19




investigate the claim before suit was filed. (Id. at 29, 35.) He testified

that “everyone was aware” of counsel’s involvement. (Id. at 29.) Given

the undisputed facts here, no reasonable jury could find that Tilly Mill

Defendants justifiably failed to comply with the Policy’s notice

requirement.2

     Tilly Mill Defendants counter that Plaintiff was not prejudiced by

their noncompliance with the notice requirement. But this argument

does not cure their otherwise unreasonable failure to provide timely

notice. For one thing, it is unclear whether Plaintiff really suffered no

prejudice. Plaintiff says “there was less than one month left in the six

month discovery period at the time [it] was first notified of the lawsuit.”

(Dkt. 45 at 18.) This could reasonably be viewed as prejudicial because

it “deprived [Plaintiff] of the right to provide and to control the defense




2 Tilly Mill Defendants’ reliance on Cont’l Cas. Co. v. Parker, 288 S.E.2d
776 (Ga. Ct. App. 1982), is unavailing. In that case, the insured “orally
notified his insurance agent within a few days of service of the complaint
and was told at that time that [his company] and he were not covered for
such an incident.” Id. at 779. Under those facts, the court declined to
“say that [a less-than-three-month] delay in giving written notice
[and forwarding lawsuit papers] to the insurer was unreasonable as a
matter of law.” Id. Our case is distinguishable because Plaintiff never
denied coverage and Defendants did not provide Plaintiff with any notice
of the lawsuit until almost seven months after it was filed.

                                    13
      Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 14 of 19




of the case” during a substantial and critical portion of the litigation,

including “investigation of the claim, selection of counsel, theories of

defense, conduct of discovery, and [preliminary] trial strategy.” Se. Exp.

Sys., Inc. v. S. Guar. Ins. Co. of Georgia, 482 S.E.2d 433, 436 (Ga. Ct. App.

1997) (finding the insurer’s “rights were clearly prejudiced by the lack of

notice as a matter of law”).

     But even if Plaintiff was not prejudiced, “Georgia law is clear . . .

that an insurance company does not need to show prejudice to bar

coverage due to untimely notification.” Catholic Diocese of Savannah,

477 F. App’x at 672; see Plantation Pipe Line Co. v. Stonewall Ins. Co.,

780 S.E.2d 501, 510 (Ga. Ct. App. 2015) (“[W]hen specified notice is a

valid condition precedent to coverage, an insurer is not required to show

actual harm from a delay in notice in order to justify a denial of coverage

based on such failure of a condition precedent.”); S. Guar. Ins., 482 S.E.2d

at 436 (“[C]ontrary to appellants’ contentions, appellee was not required

to show it was prejudiced by appellants’ failure to give notice, as the

notice requirement was a condition precedent under the policy.”). The

rule instead is this: “[A]n insured that cannot demonstrate justification

for failure to comply with a notice provision that is expressly made a



                                     14
      Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 15 of 19




condition precedent to coverage is not entitled to either a defense or

coverage, even if the insurer does not show actual harm from a delay in

notice.” Bishop., 790 S.E.2d at 94. That rule applies here and precludes

coverage under the Policy for the state court claims. As a result, Plaintiff

is entitled to summary judgment on Count 1.3

     B.    The Accident’s Connection to the Van (Count 2)

     Count 2 claims the state court lawsuit falls outside the Policy

because Sallie’s accident did not “aris[e] out of the ownership,

maintenance or use of” the insured van. The Court agrees.




3 Some Georgia courts have said that, while an insurer “is not required
to show prejudice resulting from an alleged failure to [provide timely
notice], the insurer’s failure to demonstrate prejudice may be
considered.” JNJ Found. Specialists, Inc. v. D.R. Horton, Inc., 717 S.E.2d
219, 226 (Ga. Ct. App. 2011) (emphasis altered). Other courts have
disagreed. See, e.g., Bituminous Cas. Corp. v. J. B. Forrest & Sons, Inc.,
209 S.E.2d 6, 10 (Ga. Ct. App. 1974) (“The trial court need not find
nor should it consider, the prejudice to the insurer, if any, that may have
resulted from the insure[d]’s delay.” (emphasis added)). And, applying
Georgia law, the Eleventh Circuit has held that a district court does not
“err[] in failing to consider whether [the insurer] was prejudiced by
[its insured’s] delay in giving notice.” State Farm Fire & Cas. Co. v.
LeBlanc, 494 F. App’x 17, 21–22 (11th Cir. 2012). Even considering
Plaintiff’s prejudice here, the Court’s conclusion remains unchanged:
the Policy’s notice provision still precludes coverage for the underlying
lawsuit.

                                    15
      Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 16 of 19




     “In the automobile insurance context, the phrase ‘arising out of’ has

been interpreted broadly to encompass situations where the injury

originated from, had its origin in, grew out of, or flowed from the use of

the vehicle.” Kinzy v. Farmers Ins. Exch., 667 S.E.2d 673, 674 (Ga. Ct.

App. 2008). “But this broad interpretation does not extend the contract

language to something distinctly remote.” Id. Indeed, “[t]o hold that

coverage for injuries arising out of the operation, maintenance, or use of

an insured vehicle extends to injuries suffered whenever the vehicle is

involved in any way would be contrary to the original intent of the

contracting parties.” USAA Prop. & Cas. Ins. Co. v. Wilbur, 427 S.E.2d

49, 52 (Ga. Ct. App. 1993). Ultimately, while “proximate cause in the

strict legal sense” is not required, there must still be a legally sufficient

“causal connection between the use of the vehicle and the injury

sustained.” D.R. Horton, 717 S.E.2d at 222; Kinzy, 667 S.E.2d at 674–75.

     The only causal connection between the van and Sallie’s injury is

that she was placed somewhere that ultimately led to her injury partly

because she was waiting to board the van.          That connection is too

attenuated. In Boykin v. State Farm Mut. Auto. Ins. Co., 393 S.E.2d 470

(Ga. Ct. App. 1990), the insured drove to a combination service station



                                     16
      Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 17 of 19




and convenience store. Id. at 471. She went into the store while her car

was being filled with gasoline. Id. She bought food, paid for the gasoline,

exited the store, and began walking back to the car. Id. When she was

about two feet away from the car, she reached out to open the driver’s

door but slipped and fell before she could do so. Id. The court held that

“her injuries did not arise out of the operation, maintenance or use of the

automobile” because “there was at most a remote connection between

[her] injuries and the vehicle.” Id. at 471.4

     As in Boykin, (1) Sallie assumed a position near the insured vehicle,

(2) she did so partly because she was about to enter the vehicle, and

(3) she was injured by an independent cause while she was in this

position. Sallie’s injury is even more remote than the insured in Boykin




4 See also State Farm Mut. Auto. Ins. Co. v. Myers, 728 S.E.2d 787, 789
(Ga. Ct. App. 2012 ) (“[T]he car in this case was only tangentially
connected to D.M.’s injuries as the situs of the attack, and [thus] we find
that the damages to D.M. alleged in the underlying suit did not result
from the use of the car.”); Kinzy, 667 S.E.2d at 674–75 (plaintiff’s “injuries
were too remote from [the insured’s] vehicle use, ownership, or
maintenance to fall within the [policy]” even though (1) the insured
punched and injured plaintiff while standing next to the vehicle, (2) the
insured exited the vehicle only moments earlier in order to confront
plaintiff, and (3) the insured’s “vehicle use undoubtedly sparked” the
assault).


                                     17
      Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 18 of 19




because she was not immediately in the process of boarding the vehicle

when the accident happened. And she was placed where she was, not to

facilitate her entry into the vehicle, but to keep her warm while she

waited. She was also placed there unilaterally by someone who had no

connection to the vehicle (beyond voluntarily helping residents move

from the church to the vehicle). Given these facts, and Georgia’s caselaw

in this area, no reasonable jury could find that Sallie’s wheelchair

accident arose out of the ownership, maintenance, or use of the insured

van. As a result, Defendants are not entitled to coverage for the state

court lawsuit and Plaintiff is entitled to summary judgment on Count 2.

     C.    Conclusion

     Plaintiff is entitled to the declaration it seeks, namely, that Plaintiff

“is not obligated to provide coverage, indemnity, or a defense to [Tilly Mill

Defendants] under [the Policy] for the claims asserted by [Defendant]

Kaufman arising out of the February 14, 2016 incident.” (Dkts. 1 at 16;

35-1 at 21.) Plaintiff is entitled to this declaration under Count 1 or

alternatively Count 2; each count, standing alone, entitles Plaintiff to the

relief it seeks. Because Count 3 also seeks the same relief, and because




                                     18
      Case 1:19-cv-01702-MLB Document 61 Filed 08/13/20 Page 19 of 19




the parties have not clearly moved for summary judgment on that count,

it is hereby dismissed as moot.

IV.   Conclusion

      The Court GRANTS the Motion for Summary Judgment (Dkt. 35)

filed by Plaintiff Progressive Mountain Insurance Company. The Court

DENIES the Motion for Summary Judgment (Dkt. 42) filed by

Defendants Tilly Mill Assisted Living, LLC, Saint Simons Health Care,

LLC, and Sharon Youngblood.        The Court DISMISSES AS MOOT

Count 3 of Plaintiff’s Complaint (Dkt. 1).

      SO ORDERED this 13th day of August, 2020.




                                    19
